Citation Nr: 1033949	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-09 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 21, 2006 
for the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard G. Maxon, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Phoenix, Arizona RO.  A copy of the 
hearing transcript has been associated with the claims files.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that additional procedural development is 
necessary in order to provide the Veteran with proper due process 
regarding his claim of entitlement to an effective date earlier 
than January 21, 2006 for the grant of a TDIU. 

By a February 2008 rating decision, the RO granted entitlement to 
TDIU, effective January 21, 2006--the date the Veteran claimed to 
have last been employed.  In so doing, the RO issued both a 
rating decision and a Statement of the Case.  However, the issue 
by the RO in February 2008 of the latter was premature because at 
that stage, the Veteran had not, and could not disagree with a 
rating determination of which he had no knowledge.  In April 
2008, the Veteran's attorney filed a notice of disagreement (NOD) 
with the above-cited effective date assigned to the award of 
TDIU.  


The Courts have now well settled that in its rating 
determinations, VA must adhere to procedures established by 
statute and regulation.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA administrative 
adjudication process; which triggers VA's obligation to issue a 
Statement of the Case; which in turn obligates the claimant to 
complete a substantive appeal to complete the appeal); see also   
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Holding that 
where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review under 
applicable statute and regulation concerning the compensation 
level or the effective date assigned for the disability). 

The RO has not issued a statement of the case (SOC) addressing 
the issue of entitlement to an effective date earlier than 
January 21, 2006 for the grant of TDIU.  The Board must remand 
this issue for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

The Veteran and his attorney must be 
provided an SOC addressing the issue of 
entitlement to an effective date prior to 
January 21, 2006 for the grant of TDIU in 
accordance with 38 C.F.R. § 19.29 (2009), 
unless the matter is resolved by granting 
the benefit sought, or the withdrawal of 
the Veteran's NOD.  If the Veteran 
perfects an appeal by timely submitting a 
substantive appeal, the matter should be 
returned to the Board for further 
appellate review.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


